PER CURIAM.
Defendant pled guilty to custodial interference in the second degree and, on December 8,1981, she was sentenced to six months in jail. Execution of the sentence was suspended, and she was placed on probation for 30 months. No appeal was taken from that order. Following a hearing on February 26, 1982, defendant’s probation was revoked, and by order dated March 11,1982, execution of the sentence previously imposed was ordered.
Defendant appeals from a purported order of February 26, 1982, the sole assignment of error being that the sentence imposed was excessive, cruel and unusual. The only order that was entered, which is the one that is attached to the notice of appeal, is the March 11, 1982, order executing the sentence previously imposed. Defendant’s right to challenge the sentence imposed as excessive expired 30 days after the December, 1981, sentencing order was entered, and this court has no authority to consider that question, even though the notice of appeal designates a later order executing that sentence. State v. Martinez, 35 Or App 381, 581 P2d 955, rev den 285 Or 73 (1979).
Appeal dismissed.